DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/10/2021, 09/14/2021, and 09/28/2021 were filed on or after the filing date of this application on 02/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Specifically, claim 8 requires “a first resonant mirror configured to transmit the incident laser light that is incident on the laser medium from outside…and a second resonant mirror configured to 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (WO 2016/151892 A1)1, hereafter Matsuda, in view of Neuhaus et al. (WO 2015/018722 A1)2, hereafter Neuhaus.
Regarding claim 1, Matsuda discloses a laser apparatus (Title; Figs. 2 and 11) comprising: a laser medium (Fig. 2 and 11 elements 5(5A)) having a first surface on which incident laser light is incident (Fig. 2 element 5a) and a second surface (See annotated Fig. 2 below); and an o-ring layer (See annotated Fig. 2 below; Fig. 11 element 84; [0130]), wherein the second surface is configured to totally reflect the incident laser light that is incident to the second surface at an incident angle equal to or larger than a critical angle (Fig. 2 shows the ray being totally internally reflected; See also Figs. 5-8), wherein the o-ring layer is configured to cover a second area of the second surface that surrounds a first area of the second surface (See annotated Fig. 2 below; Fig. 11 element 84; [0130]), the first area totally reflecting the incident laser light (Fig. 2 shows the ray being totally internally reflected; See also Figs. 5-8), and wherein the laser medium is exposed in the first area (Fig. 2 shows element 5(5A) exposed in 1st area as shown in the annotated Figure); and the o-ring layer is provided to seal the periphery of the laser crystal from the refrigerant ([0130]-[0131]). Matsuda does not explicitly disclose the o-ring layer is an insulation layer. However, Neuhaus discloses an insulation layer around the periphery of the laser crystal (Fig. 1 element 10; Abstract). The advantage is to provide a constant temperature distribution over the entire crystal that will reduce aberrations at the edge of the laser radiation field caused by thermal effects in crystals with temperature differences across the laser crystal (pg. 2 ll. 8-14). Accordingly, it would have been obvious to person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Matsuda with the o-ring layer being an insulation layer as Neuhaus discloses covering the periphery of the laser crystal with an insulation layer insulating the crystal from the heat 

    PNG
    media_image1.png
    611
    535
    media_image1.png
    Greyscale

Regarding claim 2, Matsuda further discloses a cooling device configured to cool the laser medium by injecting a jet toward the first area of the second surface (Fig. 2 elements 31-36; [0076]).
Regarding claim 3, Matsuda further discloses an incident laser light generator configured to generate the incident laser light (Fig. 9 element 111); and a pump light generator configured to generate pump light to be irradiated to the first area of the laser medium (Fig. 9 element 121).
Regarding claim 5, Matsuda in view of Neuhaus do not explicitly disclose a thickness of the insulation layer is equal to or more than a quarter of a wavelength of the incident laser light and equal to or less than twenty-one times the quarter of the wavelength. However, Neuhaus discloses the thickness of the insulator layer may be optimized in order to control the amount of heat dissipation (pg. 2 ll. 8-14). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Matsuda in view of Neuhaus with a thickness of the insulation layer is equal to or more than a quarter of a wavelength of the incident laser light and equal to or less than twenty-one times the quarter of the wavelength, since Neuhaus suggests optimizing the thickness of the insulator layer in order to control the amount of heat dissipation and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 7, Matsuda in view of Neuhaus do not explicitly disclose the insulation layer comprises an anti-reflection coating configured to increase a transmittance of the second area. However, the Office takes Official Notice that anti-reflection coatings, such as thin film multilayer anti-reflection coatings, have low thermal conductivity and are often used on laser crystals to remove unwanted parasitic oscillations that lower efficiency. Accordingly, it would have been obvious to a .

Claims 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of Neuhaus, as applied to claim 3 above, in further view of Takeshita et al. (US 2012/0008654 A1)3, hereafter Takeshita.
Regarding claim 4, Matsuda in view of Neuhaus do not explicitly disclose an optical device configured to make the pump light be incident on the laser medium with a same optical axis as the incident laser light. However, Takeshita discloses an optical device (Fig. 7 element 5) configured to make the pump light be incident on the laser medium with a same optical axis as the incident laser light (Fig. 7 elements 3 and 4 share an optical axis after element 5). The advantage, as is known in the art, is to provide good overlap between the pump area and the seed beam to be amplified. Accordingly, it would have been obvious to a person of ordinary skill in the art to further modify Matsuda in view of Neuhaus with an optical device configured to make the pump light be incident on the laser medium with a same optical axis as the incident laser light as disclosed by Takeshita in order to provide good overlap between the pump area and the seed beam to be amplified.
Regarding claim 6, Masuda in view of Neuhaus do not explicitly disclose the insulation layer comprises a high reflective coating configured to increase a reflectance of the second area. However, Takeshita discloses that high reflective coatings tend to be thermally insulating ([0047]). The advantage 
Regarding claim 8, Masuda in view of Neuhaus do not explicitly disclose a first resonant mirror configured to transmit the incident laser light that is incident on the laser medium from outside and reflect at least a portion of the incident laser light, that is totally reflected at the first area, toward the first area; and a second resonant mirror configured to reflect the incident laser light, that is totally reflected at the first area, toward the first area with a reflectance higher than the first resonant mirror, wherein the first resonant mirror and the second resonant mirror are configured to perform laser oscillation therebetween for a laser light emission. However, Takeshita discloses a first resonant mirror configured to transmit the incident laser light that is incident on the laser medium from outside and reflect at least a portion of the incident laser light, that is totally reflected at the first area, toward the first area (Fig. 5 element 6; [0048]); and a second resonant mirror configured to reflect the incident laser light, that is totally reflected at the first area, toward the first area with a reflectance higher than the first resonant mirror (Fig. 5 element 5), wherein the first resonant mirror and the second resonant mirror are configured to perform laser oscillation therebetween for a laser light emission ([0043]). The advantage is to create a laser with higher output power ([0042]-[0043]). Accordingly, it would have been obvious to a person of ordinary skill in the art to further modify Masuda in view of Neuhaus with a first resonant mirror configured to transmit the incident laser light that is incident on the laser medium from .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See attached Notice of References Cited. See, e.g., EP0632551A1 and JP2008004752A Fig. 3 discloses a lower thermal conductivity layer 6 on the periphery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/Joshua King/               Primary Examiner, Art Unit 2828                                                                                                                                                                                         
03/15/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Citations are to the National Stage Entry of WO 2016/151892 A1 US 2018/0083408 as an English language equivalent, which is cite no. AA in the IDS filed 09/14/2021. 
        2 Cite no. BK in the IDS filed 02/10/2021.
        3 Cite No. AB in the IDS filed 09/14/2021.